                                   1                                  UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     KENNY M. BROWN,                                    Case No. 17-cv-01409-YGR (PR)
                                                        Petitioner,                         ORDER DENYING LEAVE TO
                                   5
                                                                                            PROCEED IN FORMA PAUPERIS ON
                                                 v.                                         APPEAL; DIRECTIONS TO CLERK
                                   6

                                   7     JOSIE GASTELO, Warden,
                                                        Respondent.
                                   8

                                   9          This closed federal habeas action was filed by a pro se state prisoner. Petitioner had filed

                                  10   the above-titled petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. On December

                                  11   9, 2019, the Court granted Respondent’s motion to dismiss the petition as untimely, dismissed this

                                  12   action with prejudice, and denied a certificate of appealability. Dkt. 77.
Northern District of California
 United States District Court




                                  13          Petitioner has since filed a notice of appeal from the Court’s December 9, 2019 Order.

                                  14   Dkt. 79. Petitioner has also requested to proceed in forma pauperis on appeal. Dkt. 82.

                                  15          In its December 9, 2019 Order, the Court declined to issue a certificate of appealability and

                                  16   determined there were no valid grounds for an appeal. Consequently, Petitioner fails to show

                                  17   good cause to proceed in forma pauperis on appeal.

                                  18          Accordingly, the motion to proceed in forma pauperis on appeal is hereby DENIED. Dkt.

                                  19   82.

                                  20          The Clerk of the Court shall send a copy of this Order to Petitioner and to the Ninth Circuit

                                  21   Court of Appeals, wherein Petitioner may renew his motion. See Fed. R. App. P. 24(a).

                                  22          This Order terminates Docket No. 82.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 24, 2020

                                  25
                                                                                             YVONNE GONZALEZ ROGERS
                                  26                                                         United States District Judge
                                  27

                                  28
